PER CURIAM: *
After reviewing the record, studying the briefs, and listening to oral arguments, we *385AFFIRM the judgment of the district court for essentially the same reasons given by the district court in its Order and Reasons of February 3, 2012, Advocate Fin., LLC v. Cardenas, 2012 WL 370189 (M.D.La. Feb.3, 2012) (unpublished), and its Judgment of February 6, 2012. AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *385published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.